Citation Nr: 0026140	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-13 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1969 to September 
1970.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action in August 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO granted entitlement to service connection 
for PTSD with assignment of a 30 percent evaluation.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
Initially, the Board finds that the veteran's claim of 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his psychiatric disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

With regard to conclusions reached on any given medical 
issue, the Court has repeatedly admonished that VA cannot 
substitute its own judgment or opinion for that of a medical 
expert.  See, i.e., Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Court has also held that a determination with regard to 
the assignment of specific ratings must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

The Court has also held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (Citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)). 

The clinical records in the file reflect that since he filed 
his claim, the veteran has had ongoing care as an outpatient, 
in part due to orthopedic problems, but also including 
psychiatric assessments and care for ongoing insomnia and 
sleep disturbances, increased arousal and hypervigilance.  

On the sole VA examination of record which was undertaken in 
1998, the veteran's Global Assessment of Functioning (GAF) 
was 50 at the time, and the highest in the prior year was 
said to be 60.  On that occasion, he was said to have sleep 
disturbances, irritability, angry outbursts, difficulty 
concentrating, hypervigilance and exaggerated startle 
response.  In addition to his PTSD, he has been diagnosed as 
having major depression, recurrent associated therewith.  

Some subsequent VA outpatient records are in the file.  The 
most recent VA outpatient records in the file show that in 
June and August 1999, he was unemployed, had been looking for 
work without success, and his GAF score was said to be at 45, 
reflecting a deterioration in the worst score shown for 1997-
1998. The records pertaining to VA treatment since August 
1999 are not of record.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).




There is considerable evidence that the veteran has had 
difficulty with full-time work.  Although he has seemingly 
had several part-time jobs, on occasion more than one at a 
time, he does not last long in any of these.  It is not clear 
why he is unable to achieve full-time work.  And while some 
incidental social and industrial information is of record, 
the veteran's adaptability within an occupational environment 
has not been evaluated by a professional.  See Friscia v. 
Brown, 8 Vet. App. 90 (1995).  

The VA examination in 1998 shows the veteran reported that 
after service, he had had vocational training at Chaffee 
College as a auto mechanic and had worked at that part-time.  
He had also had a variety of other jobs including driving a 
truck and working for a grocery.

There are some blank forms in the file relating to VA 
Vocational Rehabilitation and Education (VR&E) benefits, but 
it is unclear whether the veteran has ever actually followed-
up this avenue of assistance, and if so, the nature of his 
status therein.  A VA VR&E file is not of record.

In his Substantive Appeal, a VA Form 9, filed in June 1999, 
the veteran stated that he had nothing like a normal 
lifestyle; that he has been depressed for years; and that he 
has constant insomnia, really intense nightmares, memory 
loss, short attention span, and difficulty dealing with 
people in general.  He said that he feels worthless; his 
future is very dismal; he cannot take authority or he will 
lose control; and he cannot maintain gainful employment 
and/or sustain a lasting personal relationship with a 
girlfriend. 

Other evidence in the file shows that he has periodically 
lived with a brother, and recently traveled to Texas to seek 
job assistance from a nephew who was then unable to help him 
due to his own personal domestic situation.  It is unclear 
what the veteran has done for living accommodations or work 
since then.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to his treatment for PTSD since 
mid-1999.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file, legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
records to include from the VA facilities 
where he has been seen since August 1999.

2.  The veteran's VA VR&E file should be 
obtained and associated with the claims 
file.  He should be asked to provide 
information concerning his work record in 
the past several years, those jobs which 
he has sought and been denied or from 
which he has been fired, quit, etc.

3.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of his PTSD.  

The claims file, copies of the amended 
criteria for rating psychiatric 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard. 

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  

If there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder(s).  

Any necessary special studies including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD.  In particular, the 
examiner should address the following:


(a) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships;

(b) the severity and frequency of 
psychoneurotic symptoms and the effect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;

(c) the presence, extent, frequency, and 
duration of periods during which any 
social and/or industrial functioning is 
interfered with due to psychoneurotic 
symptoms, with a detailed explanation as 
to what type or types of tasks are 
affected and what symptom or symptoms are 
experienced during such periods;

(d) the presence, extent, frequency, and 
duration of periods during which the 
veteran is unable to perform social 
and/or occupational functions due to 
psychoneurotic symptoms, with a detailed 
explanation as to what type or types of 
tasks the veteran is unable to perform, 
and what symptom or symptoms are 
experienced during such symptoms;

(e) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in a 
social and/or industrial setting, as 
demonstrated by, e.g., routine behavior, 
self-care, and normal conversation.

Following evaluation, the examiner should 
provide a numerical score on the GAF 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  

The examiner must include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  

The examiner must express an opinion as 
to the impact of PTSD on the veteran's 
ability to obtain and retain 
substantially gainful employment.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 30 
percent for PTSD.  Because this is an 
issue relating to the initial rating, the 
RO should address the applicability of 
"staged" ratings under Fenderson v. West, 
12 Vet. App. 119 (1999).  

The RO should also document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(1999).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

